                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF N ORTH CAROLINA
                                WESTERN DIVISION
                                  No. 5: l 9-cv-475-BO

JASO     WILLIAMS ,                                     )
             Plaintiff,                                 )
                                                        )
        V.                                              )                       ORDER
                                                        )
AT&T MOBILITY, LLC,                                     )
          Defendant.                                    )


        Thi s matter is before the Court on defendant' s motion to dismiss [DE 14]. For the reasons

discussed below, the motion [DE 14] is DENIED.

                                          BACKGROUND

        Plaintiff brings this lawsuit against hi s former wireless carrier, AT&T Mobility, after the

company effectuated seven unauthorized reassignments of his SIM card at the behest of hackers.

        A SIM ("subscriber identify modul e") card is a small , removable chip that allows a cell

phone to communicate with the wireless carrier and to know which subscriber is associated with

that phone. The SIM card associated with a wireless phone can be changed, allowing customers

to move their wireless number from one cell phone to another and to continue accessing the

carrier network when they switch cell phones. The wireless carrier must effectuate the SIM card

reassignm ent.

        A "SIM swap" refers to an unauthorized and illegitimate SIM card change. It is a hacki ng

technique whereby the hacker induces the phone carrier to change the phone associated with the

SIM card, rerouting the victim ' s phone activity (e.g. , phone calls, texts) to a third-party phone.

The victim loses his or her phone connection while the hacker receives all of the text messages

and phone calls inte nded for the victim. Once the hacker establishes control over the victim's
phone number, he can utilize that number to access the victim 's other onli ne accounts, which

often uti lize phone-based , two-factor authentication for access and password change requests.

         Plaintiffs complaint alleges that AT&T effectuated seven unauthori zed reassignments of

his SIM card between           ovember 5, 20 18 and February 8, 20 19. These SIM swaps compromised

much of hi s personal and financial data, exposed him and hi s family to threats to their physical

safety , and put aspects of his business at risk. See Pl. ' s Comp. , DE 2. Plaintiff is a co-founder

and partner of an asset management company that invests in blockchain technology and digital

assets . Id.   ~   8. This included a large-scale bitcoin mining operation, which was discontinued in

February 20 19 in response to the SIM swaps . Id.         9.

         The first SIM swap occurred on         ovember 5, 2018. Id.~ 37 . In the period between when

AT&T effectuated the unauthorized change and when plaintiff was able to reverse it, hackers (1)

created a mirror image of his phone so that they could see every app; (2) accessed other on line

accounts, including his Coinbase and Slush Pool accounts ; 1 (3) obtained hi s home address, his

and his family members ' social security numbers, copies of their passports, TSA precheck

information, and financia l documents ; and (4) threatened to sell his personal information on

hacker exchange sites. Id. ~~ 3 7-46. The hackers also stole $1,500 wo rth of bitcoin. Id. ~ 42.

         After the attack, plaintiff contacted AT&T to discuss measures the company could take to

prevent another SIM swap. Id.          47. AT&T represented that it wou ld add additional security

protoco ls to plaintiffs account. Specifically, AT&T told plaintiff that it would only make SIM

card changes in-person at a designated Raleigh AT&T location and that pl ainti ff wo uld be

requ ired to authenticate his identity with two passports. Id. Pl ainti ff also put AT&T on notice

that, given his involvement as a cryptocurrency trader, he faced a heightened risk of SIM swap



1
    Coinbase is a cryptocurrency exchange. Slush Pool is a cryptocurrency mining platform.
                                                      2
attacks. Id. Relying on AT &T's representations that it was adding these additional safety

measures, plaintiff decided not to close hi s account with the company. Id.

        The fa llout from the first SIM swap was not over, though, because after the attack, the

hackers began sending threatening messages to plaintiff. Id.       ~   48. The messages specified hi s

name, home address, and social security number. Id The messages also threatened the physical

safety of hi s family. Id.

        Despite AT &T's representations that it wou ld not make any SIM card changes outside of

the establi shed protocols, the company effectuated a second SIM swap on             ovember 30, 2018 ,

less than a month later. Id.   ~   50. During the hack, plaintiff immediately went to the designated

AT&T store with two passports to reverse the change. Id.       ~   52. At the store, he was told that an

AT&T employee made the SIM card change at the behest of an impersonator who only provided

a fake driver' s li cense as proof of identity. Id.

        The next day, December 1, 20 18, AT&T effected a third unauthori zed SIM card change.

Id.~ 53. Plaintiff went to the designated AT&T location the next day, di sabled his SIM card, and

bought a new iPhone for $700. Id.       ~   57. He purchased the new phone because the AT&T

empl oyees represented that it would help mitigate the risk of additional attacks. Id. He was again

assured that his acco unt was subject to the agreed limitations for changing the SIM card. Id.

What ' s more, he was informed that he was on a special list of customers designated as at a high

risk for SIM swap attacks. Id.        58.

        But that same evening, hours after being assured the company was well aware additional

security was needed with respect to his accoun t, AT&T made unauthorized changes to his SIM

card a fo urth time. Id. ~ 59. With control over hi s phone number, the hackers accessed his

Twitter account and put out messages impersonating him, inducing plaintiff's friends and



                                                      3
associates to send them cryptocurrency. Id.            6 1. Back at the AT&T store to undo the change,

plaintiff asked the employees again to confirm that his account carried special instructions

allowing only in-person changes at that location. Id.         ~   64. The employees confirmed the

additional protocols. Id.

           On February 4, 2019, plaintiff was SIM swapped a fifth time. Id.~ 66. Whi le in control

of his phone number, the hackers accessed his accounts on various cryptocurrency exchange

platforms. Id.      ~   69. T he hackers also accessed hi s Twitter account agai n and so licited the

exchange of currency from his friends and associates. Id.           ~   70. When he went to the AT&T store

the next day, employees informed him the changes had been made to his account in response to

an email request and an AT&T online representative changed his four-digit personal

identification number ("PI "). Id.         ~   71.

           A sixth unauthorized change to his account was made less than 24 hours later. Id.            ~   72.

During this swap, hackers deleted his Slush Pool account, rendering aspects of his business

useless. Id.   ~   73 . Back at the AT&T store again, two employees helped him get a new SIM card.

Id   ~   74. They also to ld him that his four-digit PIN had been changed online. Id An AT&T

employee made this change to plaintiff's SIM card in response to an over-the-phone request. Id

  75.

           Because of this hack and the continued risk that the currency generated through his

bitcoin mining operations would be stolen, plaintiff discontinued bitcoin mining. Id ~ 76. This

meant shutting down the activity of 500 computer servers for which he had invested $1.4

million. Id    ~~   76- 77.

           A seventh unauthorized SIM card change was made a few days later. Id               78. The

hackers transferred $6 ,500 from his bank account to his Coinbase account, which plaintiff is no



                                                          4
longer able to access. Id.   ~   79. Plaintiff went to the designated AT&T store to stop the hack and

to notify the company that he was switchi ng carriers. Id.     ~   80. The AT&T employees told him he

was ineli gible to take his new phone with him to the new carri er. Id. Consequently, plaintiff was

forced to purchase a new phone fro m his new carrier. Id. ~ 81.

        In response to the seven unauthorized changes and the dam age they caused in his life,

plaintiff fi led this action against AT&T in October 20 19. He brings six claims: (1) violation of

the Federal Co mmunications Act, 4 7 U.S .C. § 201 et seq.; (2) violation of the North Caro lina

Unfair and Deceptive Trade Practices Act ("UDTPA"), N.C. Gen. Stat. § 75 -1.1 ; (3) Negligence;

(4) Neg li gent Supervision; (5) violation of North Caro lina's computer trespass law, N.C. Gen.

Stat.§ 1-539.2A; and (6) violation of the Computer Fraud and Abuse Act ("CFAA"), 18 U.S.C.

§ l 030 .

        Defendant moves to dismiss the suit pursuant to Federal Rules of Civil Procedure

12(b )( l ), 12(b)( 6) , and 9(b), raising a host of challenges to plaintiff's comp laint.

        The motion is full y briefed and is ri pe fo r disposition.

                                              DISCUSSION

        AT&T challenges the suffici ency of plaintiff's complaint on many fro nts. First, the

company challenges plaintiff's allegations of proxi mate cause, arguing that the entire complaint

should be dismi ssed because plaintiff's injuries are (1) unconnected to AT&T's conduct, (2)

attributable to plaintiff's own contributory negli gence, and (3) attributable to the criminal acts of

third parties. AT&T then challenges specific aspects of plaintiff's compl aint, arguing: he lacks

standing; his UDTPA claim fails to satisfy Federal Rul e of Civi l Procedure 9(b); his neg li gence-

based claims are barred by the economic loss rule; North Carolina's computer trespass law does




                                                      5
not apply to AT&T; the CF AA claim is inadeq uately pied; and that plaintiff is not entitled to

certain types of relief.

        The Court addresses each of AT&T's arguments below. Ultimately , the Court is

unpersuaded by any of the company's asserted grounds for dismissal.

 I.      Plaintiff has standing to sue

        At the outset, the Court must address AT &T's argument that plaintiff lacks standing. For

an actio n to constitute a case or controversy under Article III , a "plaintiff must have (1) suffered

an injury in fact, (2) that is fairly traceable to the chall enged conduct of the defendant, and (3)

that is likely to be redressed by a favorab le judicial decision. " Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1547 (2016).

        Plaintiff easily satisfies these requirements. His complaint is rep lete with asserted injuries

that he personally suffered , including stolen money , deprivation of access to his other online

accounts, reputational harm, and experiencing fear in the face of personal threats. These injuries

are fairly traceable to AT &T's conduct and would likely be redressed by a favorable decision.

        AT&T argues that plaintiff lacks standing because he is seeking to recover on behalf of a

business entity for w hich he is a shareho lder. Aside from referring to himself as a "partner," the

precise legal structure of plaintiff's business is not specified in the complaint. But the business ' s

legal structure is irrelevant at this juncture as plaintiff clearly has all eged his own injury-in-fact.

 II.     Plaintiff has properly alleged his claims for relief

        "A motion fi led under Rule l 2(b )(6) challenges the legal sufficiency of a complaint. "

Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). To survive a Rule 12(b)(6) challenge,

plaintiff's complaint must articulate facts , that when taken as true, show plaintiff has stated a

claim entitling him to relief. Id. at 193 . The Co urt need not accept the plaintiff's legal



                                                    6
conclusions drawn from the facts , nor need it accept unwarranted inferences, unreasonable

conclusions, or argume nts. Philips v. Pitt County Mem . Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

" [W]holly vague and conclusory allegations are not sufficient to withstand a motion to dismiss. "

Doe v. Virginia Dep't of State Police, 713 F.3d 745 , 754 (4th Cir. 2013).

         1. Proximate Cause

        AT&T' s primary argume nt for dismissal of the complaint is that plaintiff has failed to

allege proximate cause. Specifically, AT&T argues that plaintiff has not alleged a sequence of

events connecting AT &T's acts or omissions to the injuries, that plaintiff was contributoril y

negligent, and that any injuries were based on criminal acts .

        "Proximate cause is ordinari ly a question of fact for the jury, to be so lved by the exercise

of good common sense in the consideration of the evidence of each particular case." Williams v.

Carolina Power & Light Co., 296 N.C. 400, 403 ( 1979). A court should only decide proximate

cause as a matter of law when reasonable minds cannot possibly differ as to foreseeability of an

injury. Id.

        Defendant ' s co ntentions that plaintiff does not connect AT &T's acts or omissions to his

injuries and that he was contributoril y negli gent require little discussion. The complaint

chronicles in detail how AT&T repeatedly changed over plaintiffs SIM card without

authorization despite plaintiff's constant pleas for the company to follow the security protocols

instituted after the first hack. Immediately fol lowing each SIM swap, during the intervening

period before plaintiff could undo the swap, plaintiff's personal data and on line acco unts faced

an onslaught of hacking attacks, causing the injuries enumerated in the complaint. The

connection is clearly stated and is not conclusory. There is also nothing in the complaint

suggesting contributory negligence on plaintiff's part.



                                                  7
        AT&T also contends pl aintiff cannot establish proximate cause as a matter of law

because his claims are based on " unforeseeable, independent criminal acts. " Def. Resp. at 8.

       It is true that, in general , defendants are not liable for the intentional , criminal acts of a

third person. Foster v. Winston-Salem Joint Ve nture, 303 N.C. 636, 638 (1981). But this general

rule is grounded in foreseeability . Id. at 638- 39. It is anchored by the theory that intentional

criminal acts of third persons cannot be reasonably foreseen. Id. Such reasoning is inapplicable

here because the SIM swaps were not merely foreseeable by AT&T but were in fact foreseen . As

alleged, AT&T swapped plaintiff's SIM card not once, not twice, but seven times. After the first

incident the company and plaintiff agreed to specific security protoco ls because it was aware that

he was a high-ri sk target. On these factual allegations, to ho ld that proximate is not satisfied as a

matter of law because the hackers ' conduct is criminal would, in effect, write a new rule

immunizing companies from all liability for data breaches. The Court declines to do this .

        Moreover, the criminal conduct invo lved in a SIM swap is not "independent," but is

facilitated by the wireless carrier. Unlike a direct hack of data where the company may play a

more passive role, SIM swaps are ultimately actualized by the wireless carrier. It is the company

that effectuates the SIM card change. This action " remains operative and in force" when the

victim ' s phone activity is used to hack other online accounts, extort the victim, or cause other

foreseeab le injuries. Hairston v. Alexander Tank & Equip. Co., 3 10 N.C. 227, 237 (1984) ("In

order for the conduct of the intervening agent to break the sequence of events and stay the

operative force ... of the origi nal wrongdoer, the intervening conduct must be of such nature and

kind that the original wrongdoer had no reasonable gro und to anticipate it[.]") .




                                                    8
        2. North Carolina Unfair and Deceptive Trade Practice Act

        AT&T moves for di smissal of plaintiff's UDTPA claim, argui ng that p laintiff failed to

satisfy the heightened pleading standards of Federal Rule of Civil Procedure 9(b) for alleged

mi srepresentations . AT&T also claims plaintiff failed to allege reliance.

        Under Rule 9(b ), a pl aintiff must "describe the time, place, and contents of the false

representati ons , as well as the identity of the person making the misrepresentation and what he

obtained thereby. " U.S. ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3 d 370, 379 (4th

Cir. 2008).

        The Court finds Rule 9(b) is satisfied and plaintiff has alleged reliance. The complaint

all eges that fo ll owing the first SIM swap on November 5, plaintiff contacted AT&T to discuss

adding heightened security measures to hi s account. Pl. ' s Comp. ~ 4 7, DE 2. AT&T represented

that it added specific protoco ls to plaintiff's account- SIM card changes could only be made in-

person , at a designated store, with identifi cation verifi ed by two passports. Id. Pl ai ntiff relied on

this assurance and did not close his account. Id. From there, plaintiff's complaint details multiple

instances of communication with AT&T emp loyees at the designated AT&T store- on

Novem ber 30, December 2, December 5, February 5, and February 6. In many of these

communicatio ns, he discussed the specified security protocols with AT&T employees. They

repeatedly confirmed the security protocols we re listed on his account. In one of these

interactions, on December 2, an AT&T employee induced plaintiff to purchase a new iPhone on

assurances that it wo uld mitigate his risk of another SIM swap.

        In short, plaintiff's comp laint clearly enumerates the time, place, and contents of the

AT &T's representations to him . It alleges that on specific dates, he went to a specific AT&T

store in Raleigh, and spoke w ith the associates there, who repeatedly reassured him that hi s SIM



                                                     9
card wo uld not be changed except under very limi ted circumstances. In reliance, plaintiff kept

AT&T as his carrier. AT&T then proceeded to make nu merous unauthori zed changes to his SIM

card, sometimes even changi ng hi s _PIN as well . While the complaint in some instances specifies

the first name of the AT&T employee with whom he interacted, plainti ff cannot reasonably be

expected to remember and list the name of each and every employee he dealt with over the

course of four months.

        The Court is sati sfi ed the requirements of Ru le 9(b) are met.

        3. Eco nomic Loss Rule

        AT&T moves to dismiss plaintiff's negligence and negligent supervision claims under

the economic loss ru le.

        The economic loss rule is designed to prevent plai ntiffs fro m repackaging their breach of

contract cl aims as tort claims. The general rule is that "a breach of contract does not give ri se to a

tort action by the promi see agai nst the promi sor. " N. C. State Ports Auth. v. Lloyd A. Fry Roofing

Co. , 294 N.C . 73 , 81 (1 978), rejected in part on other grounds by Trs. of Rowan Tech. Coll. v. J

Hyatt Hammond Assocs., Inc. , 3 13 N.C. 230 (1 985). There are, however, exceptions to this ru le.

Id. at 82- 83 . One of those exceptions is that the economi c loss ru le does not bar tort claims

where the pro mi sor's conduct causes damage to "property of the promisee other than the

property which was the subj ect of the contract, or was a personal injury to the promi see[. ]" Ellis

v. Louisiana-Pac. Corp ., 699 F.3 d 778 , 78 3 (4th Cir. 201 2).

        Here, AT &T's alleged negligence led to the compromise of plaintiff's online accounts

with other co mpanies, the compromi se of legal and fi nancial inform ation, money stolen fro m hi s

bank acco unt, as well as harm fro m personal threats and reputational damage. Plai nti ff is not

seeking to repackage a breach of co ntrac t claim for the deficient provision of wireless service.



                                                   10
Rather, he is seeking to recover for tortious conduct where the harms pro liferated to every aspect

of hi s life, we ll beyond hi s contractual relatio nship with AT&T. The eco nomic loss rule does not

bar hi s negligence and neg li gent supervision claims .

        4 . North Caro lina Computer Trespass

        Plaintiff brings a claim under    .C. Gen . Stat. § l-539.2A, which provides a private cause

of action to those injured by violation of§ 14-458. Section 14-458 ,       orth Caro lina ' s criminal

trespass statute, makes it un lawfu l for "any person to use a computer or computer network

without authority and with intent to .. . [t]emporarily or permanently remove, halt, or otherwise

disable any computer data . .. or cause to be made an unauthori zed copy , in any form . . . of

computer data[.] "§ 14-458(a). " Without authority" means "the person has no right or permission

of the owner to use a computer, or the person uses a computer in a manner exceeding the ri ght or

permission[.]" Id These provisions do not app ly to " [a]ny terms or conditi ons in a contract or

license related to a ... telecommunication dev ice ; or [a]ny software or hardware des igned to

allow a .. . telecommunication service to operate in the ordinary course of a lawful business[.]" §

14-453.1.

        Focusing on the excepti on's language about telecommunications contracts and service in

the ordinary course of business, AT&T argues that it uses its software and hardware to conduct

 IM card changes in the ordinary course of business, and therefore, the computer trespass statute

does not appl y.

        The Court disagrees with AT &T's reading of the exception provision . " Statutory rul es of

construction require the Court to consider the language used in the statute, the mischiefs sought

to be avoided , and the remedies intended to be app lied ." Appeal of Martin , 286 N .C. 66, 79

( 1974 ). " [I]f possible, the language of a statute wi ll be interpreted so as to avoid an absurd



                                                   lI
consequence." Id. (internal quotations omitted). Under AT &T's reading of the exception,

business enterprises are incapable of committing computer crimes using their own computer

systems because the software and hardware of their systems are always designed for the system

to operate in the ordinary course of business.

       Here, plaintiff alleges that AT&T violated the statute through its employees, not through

its contract terms, hardware, or software. Effectuating an unauthorized SIM card change in a

manner that transgresses the exp li cit permissions of the customer cannot reasonably be sai d to

fall withi n the ordinary course of lawfu l business. Given the number of unauthorized SIM card

changes, the repeated failures by AT&T to fo llow the security protocols, and the add iti onal

unauthorized changes to his PIN, plaintiffs allegations state a plausible claim that AT&T

vio lated North Carolina's computer trespass law.

       5. Computer Fraud and Abuse Act

       AT&T argues plaintiffs CF AA claim shou ld be dismissed for failure to plead a

qualifying loss. To sustain a private cause of action under CF AA, a plaintiff must all ege that

defendant ' s conduct involved at least one of five aggravating factors enumerated in 18 U.S.C . §

l 030(g). One of these factors is a "loss to 1 or more persons during any 1-year period ...

aggregating at least $5,000 in value. " § 1030(c)(4)(A)(i)(l).

       Plaintiffs complaint clears this $5 ,000 threshold. He alleges $6,500 was transferred from

his bank to his Coinbase account, which he can no longer access. In additi on, the complaint

plausibly alleges that he spent at least $5,000 in the investigation and remediation of the SIM

swaps, including on items like new iPhones , same-day plane tickets to return to North Caro lina

to rush to the AT&T store, and discontinuing aspects of his business.




                                                  12
        6. Damages

        Finally, AT&T raises two arguments at the dismissal stage asking the Court to make

determinations about the type and scope of re li ef that is recoverable. First, AT&T asks the Court

to dismiss plaintiffs Communications Act claim to the extent it seeks presumed damages,

damages for mental or emotional distress, or injunctive relief. Second, AT&T asks the Court to

strike plaintiffs prayer for punitive damages, arguing that plaintiff has pleaded no facts that

wo uld entitle him to such reli ef.

        The Communications Act states that a "common carrier shall be li ab le to the person or

persons injured thereby for the full amount of damages sustained in consequence of any such

violation of the provisions of this chapter[.)" 47 U.S.C. § 206. At least one court of appeals has

held that plaintiffs cannot recovery presumed damages under this section . Conboy v. AT & T

Corp. , 241 F.3d 242 , 250- 5 1 (2d Cir. 200 l ). Presumed damages are damages inferred by law

and not specifically proven. Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299 , 310 (1986).

" When a plaintiff seeks compensation for an injury that is likely to have occurred but difficult to

establish, some form of presumed damages may possibly be appropriate." Id. 310- 11.

        AT&T erroneously conflates presumed damages and non-economi c damages . Sloane v.

Equifax Info. Servs., LLC, 510 F.3d 495, 500 (4th Cir. 2007) ("Actual damages may include not

on ly economic damages, but also damages for humiliation and mental distress. "); Price v. City of

Charlotte, NC, 93 F.3d 1241 , 1254 (4th Cir. 1996) (explaining the type of evidence needed to

support an award of compensatory damages fo r emotional di stress).

        The Court does not read Conboy, on which AT&T relies, as holding that damages for

emotional distress are precluded under the Communications Act. 24 l F.3d at 250- 51. Rather,

Conboy merely rejects the idea that the court should presume damages for emotional distress and



                                                 13
anguish as a matter of law, without evidence. Id. The Court is inclined to agree that presumed

damages are inappropriate, but the Court need not make such a determination right now as

plaintiffs complaint does not appear to rely on presumed damages. Rather, plaintiff alleges

substantial actual damages, including financial loss, dissemination of sensitive personal

information, reputational damage, and mental anguish.

        AT&T's request for the Court to strike the prayer for punitive damages also fails. Under

North Carolina law, punitive dan1ages may be awarded against a corporation where "the officers,

directors, or managers of the corporation participated in or condoned the conduct constituting the

aggravating factor giving rise to punitive damages. " N.C . Gen. Stat.§ lD-15. The term

" manager" has been interpreted as broadly as "one who conducts, directs, or supervises

something." Everhart v. O'Charley's Inc., 200 N.C. App. 142, 153 (2009) (internal quotations

omitted). The term is clearly not limited to individuals at the highest level of a company but

includes branch or shift managers and the like. See Everhart, 200 N.C. App. at 154 (concluding

that an assistant dining room manager met the definition of "manager"). Ultimately , whether a

" manager" participated or condoned an aggravating factor is a factual determination that is more

appropriately left for later. At this stage, plaintiff's complaint states a p lausible case that a

" manager" was involved in the SIM swaps, whi ch given the special security protocols

established, could involve aggravating factors.

                                            CONCLUSION

        In sum, the Court concludes that plaintiff has stand ing and that he has alleged plausible

claims for relief under al l of his causes of action . For the reasons stated above, defendant' s

motion to dismiss [DE 14] is DENIED.




                                                    14
.   '




                              '-
        so ORDERED, t h i s ~ day of March, 2020.


                                      TERRENCE W. BOYLE
                                      CHIEF UNITED STATES DIS




                                        15
